LOGO [g396851g82c83.jpg]    Exhibit 10.1

FOR IMMEDIATE RELEASE:

American Midstream Partners Reports

Financial Results for the Second Quarter 2012

DENVER, CO – August 13, 2012 – American Midstream Partners, LP (NYSE: AMID)
today reported financial results for the three and six months ended June 30,
2012. Gross margin for the second quarter of 2012 was $12.7 million, an increase
of $2.1 million, or approximately 20%, compared to $10.6 million in the prior
year period. For the six months ended June 30, 2012, gross margin was $26.8
million compared to $23.0 million in the prior year period, an increase of $3.8
million, or nearly 17%. The increase in gross margin for the three and six
months ended June 30, 2012, was primarily due to the 50% non-operated interest
in the Burns Point processing plant acquired in the fourth quarter of 2011, and
higher revenues associated with reimbursable projects in the Transmission and
Gathering and Processing segments. The increase was partially offset by lower
gross margin at processing plants owned by the Partnership due to lower realized
NGL and natural gas prices and lower throughput volumes on several assets in the
Gathering and Processing segment.

Adjusted EBITDA for the three and six months ended June 30, 2012, was $4.4
million and $10.6 million, respectively, compared to $4.6 million and $11.4
million for the same periods in 2011. The decrease in Adjusted EBITDA is
primarily due to costs incurred to pursue strategic development initiatives and
costs associated with being a publicly traded company.

The Partnership reported net income for the three and six months ended June 30,
2012, of $2.3 million and $4.0 million, respectively, compared to losses of $4.2
million and $7.7 million for the same periods in 2011. Net income includes
non-cash gains and losses associated with the change in fair value of derivative
instruments of $3.2 million and $3.5 million for the three and six months ended
June 30, 2012, respectively, and $2.6 and $(0.9) million for the same periods in
2011.

Distributable cash flow (DCF) for the three and six months ended June 30, 2012,
was $2.4 million and $6.8 million, respectively. DCF for the three and six
months ended June 30, 2012, represents distribution coverage of 61 percent and
85 percent, respectively. The second quarter 2012 distribution of $4.0 million,
or $0.4325 per common unit and subordinated unit, will be paid on August 14,
2012, to unitholders of record of August 7, 2012.

The Partnership’s acquisition of the 87.4% interest in the Chatom processing and
fractionation plant in Washington County, Alabama, closed on July 2, 2012, and
accordingly, the Partnership’s financial results for the three and six months
ended June 30, 2012, do not include Chatom.



--------------------------------------------------------------------------------

“We are pleased that our assets performed in line with our expectations in the
first half of 2012 during a volatile commodity price environment,” commented
Brian Bierbach, President and Chief Executive Officer. “Although our cost
structure was higher in the second quarter due to ongoing investments in
business development activities, regulatory requirements associated with being a
first-year public company, and expenses related to the Chatom acquisition, we
are positioning American Midstream to deliver long-term, sustainable
distribution growth. We are executing our growth plan by pursuing several
avenues for long-term, sustainable growth, including M&A, organic growth, and
development projects. We are excited about the recent addition of the Chatom
processing and fractionation facility and have seen significant interest as we
market fractionation and NGL services to producers in the region.”

“Our focus on development opportunities is beginning to yield results with our
announcement today of a letter of intent to develop a gathering and processing
system for a new producer customer in East Texas. In addition, we are actively
pursuing several other development projects in our gathering and processing
segment that will establish new asset platforms in liquids-rich production
plays. In our transmission segment, low natural gas prices are driving
industrial markets to locate new facilities near our assets and we are pursuing
projects to expand our pipelines to serve these new markets. We hope to announce
several of these development opportunities in the coming months. Looking ahead,
our asset platform, coupled with the significant number of opportunities we see
in each area of our growth plan, put American Midstream in a good position to
deliver strong returns for our unitholders.”

SEGMENT PERFORMANCE

Gathering and Processing – The Gathering and Processing segment includes natural
gas transportation and gathering, natural gas processing and treating, and
selling or delivering natural gas and natural gas liquids (NGLs) to various
markets and pipeline systems.

Gross margin for the Gathering and Processing segment was $9.0 million and $18.5
million for the three and six months ended June 30, 2012, compared to $7.9
million and $16.2 million for the same periods in the prior year. The increase
in gross margin was primarily due to the 50% non-operated interest in the Burns
Point processing plant and higher revenues associated with reimbursable
projects, offset by lower realized NGL prices and lower throughput volumes
primarily on the Quivira and Offshore Texas systems.

Natural gas throughput volumes increased to 344.0 million cubic feet per day
(MMcf/d) and 355.6 MMcf/d for the three and six months ended June 30, 2012,
respectively, compared to 231.3 MMcf/d and 237.0 MMcf/d for the same periods in
the prior year. Processed NGLs averaged 50.7 thousand gallons per day (Mgal/d)
and 51.1 Mgal/d for the three and six months ended June 30, 2012, respectively,
compared to 47.9 Mgal/d and 51.5 Mgal/d for the same periods in 2011. The
increase in throughput volumes and processed NGLs was primarily due to the 50%
non-operated interest in the Burns Point processing plant, offset in part, by
lower NGL production at the Bazor Ridge gathering and processing facility.

Transmission – The Transmission segment transports and delivers natural gas from
producing wells, receipt points, or pipeline interconnects. Gross margin for the
Transportation segment was $3.6 million and $8.4 million for the three and six
months ended June 30, 2012, respectively, compared to $2.7 million and $6.8
million for the same periods in 2011. This increase was primarily due to higher
revenues from reimbursable projects.



--------------------------------------------------------------------------------

Total natural gas throughput volumes averaged 407.8 MMcf/d and 400.6 MMcf/d for
the three and six months ended June 30, 2012, respectively, compared to 314.1
MMcf/d and 379.7 MMcf/d for the same periods in the prior year. The increase was
primarily a result of higher demand on the Bamagas system and new production on
a section of the Midla system.

BALANCE SHEET

During the second quarter of 2012, the Partnership amended its senior secured
revolving credit facility to increase the borrowing capacity from $100 million
to $200 million. The material terms and conditions of the senior secured
revolving credit facility, including pricing, maturity, and covenants, remain
unchanged. The credit facility matures in August 2016.

CAPITAL EXPENDITURES

Capital expenditures, including maintenance and expansion capital expenditures,
for the three and six months ended June 30, 2012, were approximately $1.4
million and $2.4 million, respectively.

Conference Call

American Midstream will host a conference call and webcast to discuss its second
quarter 2012 financial results on Tuesday, August 14, 2012, at 12:00 p.m.
Eastern Time. The call may be accessed live at the investor relations section of
the American Midstream website at www.AmericanMidstream.com. The call may also
be accessed by dialing 800-901-5217 for domestic users or 617-786-2964 for
international users. The passcode for both phone numbers is 26419118.

A replay of the audio webcast will be available shortly after the call on
American Midstream’s website. A telephonic replay will be available through
September 15, 2012, by dialing 888-286-8010 for domestic users or 617-801-6888
for international users. The passcode for both phone numbers is 38875834.

Non-GAAP Financial Measures

This press release, and the accompanying tables, includes financial measures in
accordance with U.S. generally accepted accounting principles, or GAAP, as well
as non-GAAP financial measures, including “Adjusted EBITDA,” “gross margin” and
“distributable cash flow.” The tables attached to this press release include
reconciliations of these non-GAAP financial measures to the nearest GAAP
financial measures. In addition an “Explanation of Non-GAAP Financial Measures”
is set forth in Appendix A attached to this press release.

About American Midstream Partners

Denver-based American Midstream Partners is a growth-oriented limited
partnership formed to own, operate, develop and acquire a diversified portfolio
of natural gas midstream energy assets. The company provides midstream services
in the Gulf Coast and Southeast regions of the United States. For more
information about American Midstream Partners, visit www.AmericanMidstream.com.



--------------------------------------------------------------------------------

Forward Looking Statements

This press release includes forward-looking statements. These statements relate
to, among other things, projections of operational volumetrics and improvements,
growth projects, cash flows and capital expenditures. We have used the words
“anticipate”, “believe”, “could”, “estimate”, “expect”, “intend”, “may”, “plan”,
“predict”, “project”, “should”, “will”, “potential” and similar terms and
phrases to identify forward-looking statements in this press release. Although
we believe the assumptions upon which these forward-looking statements are based
are reasonable, any of these assumptions could prove to be inaccurate and the
forward-looking statements based on these assumptions could be incorrect. Our
operations involve risks and uncertainties, many of which are outside our
control, and any one of which, or a combination of which, could materially
affect our results of operations and whether the forward-looking statements
ultimately prove to be correct. Actual results and trends in the future may
differ materially from those suggested or implied by the forward-looking
statements depending on a variety of factors which are described in greater
detail in our filings with the SEC. Please see our Risk Factor disclosures
included in Annual Report on Form 10-K for the year ended December 31, 2011
filed on March 19, 2012 and our Quarterly Report on Form 10-Q filed on
August 13, 2012. All future written and oral forward-looking statements
attributable to us or persons acting on our behalf are expressly qualified in
their entirety by the previous statements. We undertake no obligation to update
any information contained herein or to publicly release the results of any
revisions to any forward-looking statements that may be made to reflect events
or circumstances that occur, or that we become aware of, after the date of this
press release.



--------------------------------------------------------------------------------

American Midstream Partners, LP and Subsidiaries

Condensed Consolidated Balance Sheets

(Unaudited))

 

     June 30,
2012      December 31,
2011  

Assets

     (in thousands)   

Current assets

     

Cash and cash equivalents

   $ 1,038       $ 871   

Accounts receivable

     1,273         1,218   

Unbilled revenue

     14,089         19,745   

Risk management assets

     2,721         456   

Funds held in escrow

     5,500         —     

Other current assets

     3,196         3,323      

 

 

    

 

 

 

Total current assets

     27,817         25,613   

Property, plant and equipment, net

     161,525         170,231   

Risk management assets - long term

     594         —     

Other assets, net

     4,448         3,707      

 

 

    

 

 

 

Total assets

   $ 194,384       $ 199,551      

 

 

    

 

 

 

Liabilities and Partners’ Capital

     

Current liabilities

     

Accounts payable

   $ 743       $ 837   

Accrued gas purchases

     9,451         14,715   

Risk management liabilities

     —           635   

Accrued expenses and other current liabilities

     5,317         7,086      

 

 

    

 

 

 

Total current liabilities

     15,511         23,273   

Other liabilities

     8,490         8,612   

Long-term debt

     72,260         66,270      

 

 

    

 

 

 

Total liabilities

     96,261         98,155      

 

 

    

 

 

 

Commitments and contingencies

     

Partners’ capital

     

General partner interest (185 and 185 thousand units issued and outstanding as
of June 30, 2012 and December 31, 2011, respectively)

     1,360         1,091   

Limited partner interest (9,108 and 9,087 thousand units issued and outstanding
as of June 30, 2012 and December 31, 2011, respectively)

     96,331         99,890   

Accumulated other comprehensive income

     432         415      

 

 

    

 

 

 

Total partners’ capital

     98,123         101,396      

 

 

    

 

 

 

Total liabilities and partners’ capital

   $ 194,384       $ 199,551      

 

 

    

 

 

 



--------------------------------------------------------------------------------

American Midstream Partners, LP and Subsidiaries

Condensed Consolidated Statements of Operations

(Unaudited)

 

     Three Months Ended
June 30,     Six Months Ended
June 30,        2012     2011     2012     2011        (in thousands, except for
per unit amounts)  

Revenue

   $ 42,889      $ 66,030      $ 90,278      $ 133,369   

Realized gain (loss) on early termination of commodity derivatives

     —          (2,998 )      —          (2,998 ) 

Unrealized gain (loss) on commodity derivatives

     3,171        2,602        3,494        (972 )    

 

 

   

 

 

   

 

 

   

 

 

 

Total revenue

     46,060        65,634        93,772        129,399      

 

 

   

 

 

   

 

 

   

 

 

 

Operating expenses:

        

Purchases of natural gas, NGLs and condensate

     30,239        55,413        63,449        110,366   

Direct operating expenses

     3,527        3,105        6,767        6,163   

Selling, general and administrative expenses

     3,668        2,670        6,997        4,871   

Transaction expenses

     —          (7 )      —          281   

Equity compensation expense

     467        2,184        798        2,658   

Depreciation and accretion expense

     5,124        5,170        10,283        10,207   

(Gain) loss on sale of assets, net

     (117 )      —          (122 )      —        

 

 

   

 

 

   

 

 

   

 

 

 

Total operating expenses

     42,908        68,535        88,172        134,546      

 

 

   

 

 

   

 

 

   

 

 

 

Operating income (loss)

     3,152        (2,901 )      5,600        (5,147 ) 

Other income (expenses):

        

Interest expense

     (825 )      (1,281 )      (1,582 )      (2,545 )    

 

 

   

 

 

   

 

 

   

 

 

 

Net income (loss)

   $ 2,327      $ (4,182 )    $ 4,018      $ (7,692 )    

 

 

   

 

 

   

 

 

   

 

 

 

General partner’s interest in net income (loss)

   $ 46      $ (84 )    $ 80      $ (154 )    

 

 

   

 

 

   

 

 

   

 

 

 

Limited partners’ interest in net income (loss)

   $ 2,281      $ (4,098 )    $ 3,938      $ (7,538 )    

 

 

   

 

 

   

 

 

   

 

 

 

Limited partners’ net income (loss) per unit (basic)

   $ 0.25      $ (0.74 )    $ 0.43      $ (1.36 )    

 

 

   

 

 

   

 

 

   

 

 

 

Weighted average number of units used in computation of limited partners’ net
income (loss) per unit (basic)

     9,107        5,525        9,100        5,546      

 

 

   

 

 

   

 

 

   

 

 

 

Limited partners’ net income (loss) per unit (diluted)

   $ 0.25      $ (0.74 )    $ 0.43      $ (1.36 )    

 

 

   

 

 

   

 

 

   

 

 

 

Weighted average number of units used in computation of limited partners’ net
income (loss) per unit (diluted)

     9,276        5,525        9,263        5,546      

 

 

   

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

American Midstream Partners, LP and Subsidiaries

Condensed Consolidated Statements of Cash Flows

(Unaudited)

 

     Six Months Ended
June 30,        2012     2011        (in thousands)  

Cash flows from operating activities

    

Net income (loss)

   $ 4,018      $ (7,692 ) 

Adjustments to reconcile net income (loss) to net cash provided (used) in
operating activities:

    

Depreciation and accretion expense

     10,283        10,207   

Amortization of deferred financing costs

     284        389   

Unrealized (gain) loss on derivative contracts

     (3,494 )      972   

Unit based compensation

     798        905   

OPEB plan net periodic (benefit) cost

     (41 )      —     

(Gain) loss on sale of assets

     (122 )      —     

Changes in operating assets and liabilities:

    

Accounts receivable

     (55 )      (760 ) 

Unbilled revenue

     5,656        847   

Risk management assets

     —          (670 ) 

Other current assets

     1,013        (418 ) 

Other assets, net

     (41 )      19   

Accounts payable

     (160 )      (267 ) 

Accrued gas purchases

     (5,264 )      762   

Accrued expenses and other current liabilities

     (1,769 )      1,614   

Other liabilities

     (135 )      (138 )    

 

 

   

 

 

 

Net cash provided (used) in operating activities

     10,971        5,770      

 

 

   

 

 

 

Cash flows from investing activities

    

Additions to property, plant and equipment

     (2,384 )      (2,382 ) 

Proceeds from disposals of property, plant and equipment

     122        —     

Funds held in escrow

     (5,500 )      —        

 

 

   

 

 

 

Net cash provided (used) in investing activities

     (7,762 )      (2,382 )    

 

 

   

 

 

 

Cash flows from financing activities

    

Unit holder contributions

     13        —     

Unit holder distributions

     (8,031 )      (7,338 ) 

LTIP tax netting unit repurchase

     (88 )      —     

Payments on other loan

     —          (381 ) 

Deferred debt issuance costs

     (926 )      —     

Payments on long-term debt

     (25,350 )      (36,070 ) 

Borrowings on long-term debt

     31,340        40,400      

 

 

   

 

 

 

Net cash provided (used) in financing activities

     (3,042 )      (3,389 )    

 

 

   

 

 

 

Net increase (decrease) in cash and cash equivalents

     167        (1 ) 

Cash and cash equivalents

    

Beginning of period

     871        63      

 

 

   

 

 

 

End of period

   $ 1,038      $ 62      

 

 

   

 

 

 

Supplemental cash flow information

    

Interest payments

   $ 1,043      $ 2,327      

 

 

   

 

 

 

Supplemental non-cash information

    

Increase (decrease) in accrued property, plant and equipment

   $ 66      $ 474      

 

 

   

 

 

 

Receivable for reimbursable construction in progress projects

   $ 610        —        

 

 

   

 

 

 



--------------------------------------------------------------------------------

American Midstream Partners, LP and Subsidiaries

Reconciliation of Net Income to Adjusted EBITDA

 

     Three Months Ended
June  30,     Six Months Ended
June  30,        2012     2011     2012     2011        (in thousands)  

Reconciliation of Adjusted EBITDA to Net Income (Loss)

        

Net income

   $ 2,327      $ (4,182 )    $ 4,018      $ (7,692 ) 

Add:

        

Depreciation and accretion expense

     5,124        5,170        10,283        10,207   

Interest expense

     825        1,281        1,582        2,545   

Realized gain (loss) on early termination of commodity derivatives

     —          2,998        —          2,998   

Unrealized (gain) loss on commodity derivatives

     (3,171 )      (2,602 )      (3,494 )      972   

Non-cash equity compensation expense

     467        570        798        905   

Special distribution to holders of LTIP phantom units

     —          1,624        —          1,624   

Transaction expenses

     —          (7 )      —          281   

Deduct:

        

COMA income

     955        157        2,161        252   

Straight-line amortization of put costs (1)

     111        111        223        185   

OPEB plan net periodic benefit (cost)

     20        —          41        —     

Gain (loss) on sale of assets, net

     117        —          122        —        

 

 

   

 

 

   

 

 

   

 

 

 

Adjusted EBITDA

   $ 4,369      $ 4,584      $ 10,640      $ 11,403      

 

 

   

 

 

   

 

 

   

 

 

 

 

(1) Amounts noted represent the straight-line amortization of the cost of
commodity put contracts over the life of the contract.

Reconciliation of Adjusted EBITDA to Distributable Cash Flow

 

     Three Months Ended
June  30,      Six Months Ended
June  30,        2012      2011      2012      2011        (in thousands)  

Reconciliation of Adjusted EBITDA to Distributable Cash Flow

   $ 4,369       $ 4,584       $ 10,640       $ 11,403   

Deduct:

           

Cash interest expense (1)

   $ 682       $ 1,089       $ 1,298       $ 2,156   

Normalized maintenance capital (2)

     875         750         1,750         1,500   

Normalized integrity management (3)

     375         375         750         750      

 

 

    

 

 

    

 

 

    

 

 

 

Distributable Cash Flow

   $ 2,437       $ 2,370       $ 6,842       $ 6,997      

 

 

    

 

 

    

 

 

    

 

 

 

 

(1) Excludes amortization of debt issuance costs and mark-to-market adjustments
related to interest rate derivatives.

 

(2) Amounts noted represent estimated annual maintenance capital expenditures of
$3.5 million which is what we expect to be required to maintain our assets over
the long term.

 

(3) Amounts noted represent average estimated integrity management costs over
the seven year mandatory testing cycle.



--------------------------------------------------------------------------------

Segment Financial Information

 

     Three Months Ended
June 30,        2012     2011        Gathering
and
Processing      Transmission      Total     Gathering
and
Processing     Transmission      Total        (in thousands)  

Revenue

   $ 31,620       $ 11,269       $ 42,889      $ 49,111      $ 16,919       $
66,030   

Segment gross margin (a)

     9,045         3,605         12,650        7,926        2,691         10,617
  

Realized gain (loss) on early termination of commodity derivatives (b)

     —           —           —          (2,998 )      —           (2,998 ) 

Unrealized gain (loss) on commodity derivatives (b)

     3,171         —           3,171        2,602        —           2,602   

Direct operating expenses

     2,402         1,125         3,527        1,684        1,421         3,105
  

Selling, general and administrative expenses

           3,668             2,670   

Transaction expenses

           —               (7 ) 

Equity compensation expense

           467             2,184   

Depreciation and accretion expense

           5,124             5,170   

(Gain) loss on sale of assets, net

           (117 )           —     

Interest expense

           825             1,281   

Net income (loss)

         $ 2,327           $ (4,182 )       Six Months Ended
June 30,        2012     2011        Gathering
and
Processing      Transmission      Total     Gathering
and
Processing     Transmission      Total        (in thousands)  

Revenue

   $ 65,871       $ 24,407       $ 90,278      $ 97,269      $ 36,100       $
133,369   

Segment gross margin (a)

     18,463         8,366         26,829        16,167        6,836        
23,003   

Realized gain (loss) on early termination of commodity derivatives (b)

     —           —           —          (2,998 )      —           (2,998 ) 

Unrealized gain (loss) on commodity derivatives (b)

     3,494         —           3,494        (972 )      —           (972 ) 

Direct operating expenses

     4,559         2,208         6,767        3,633        2,530         6,163
  

Selling, general and administrative expenses

           6,997             4,871   

Transaction expenses

           —               281   

Equity compensation expense

           798             2,658   

Depreciation and accretion expense

           10,283             10,207   

(Gain) loss on sale of assets, net

           (122 )           —     

Interest expense

           1,582             2,545   

Net income (loss)

         $ 4,018           $ (7,692 ) 

 

(a) Segment gross margin for our Gathering and Processing segment consists of
total revenue less purchases of natural gas, NGLs and condensate. Segment gross
margin for our Transmission segment consists of total revenue less purchases of
natural gas. Gross margin consists of the sum of the segment gross margin for
each segment. As an indicator of our operating performance, gross margin should
not be considered an alternative to, or more meaningful than, net income or cash
flow from operations as determined in accordance with GAAP. Our gross margin may
not be comparable to a similarly titled measure of another company because other
entities may not calculate gross margin in the same manner.

 

(b) Effective January 1, 2011, we changed our segment gross margin measure to
exclude unrealized non cash mark-to-market adjustments related to our commodity
derivatives. For the three and six months ended June 30, 2011, $2.6 million and
$(1.0) million, respectively, in unrealized gains (losses) were excluded from
our Gathering and Processing segment gross margin. Effective April 1, 2011 we
changed our segment gross margin measure to exclude realized gain (loss) on
early termination of commodity derivatives. For the three and six months ended
June 30, 2011, $(3.0) million in unrealized gains (losses) were excluded from
our Gathering and Processing segment gross margin.



--------------------------------------------------------------------------------

Appendix A

Note About Non-GAAP Financial Measures

Adjusted EBITDA, distributable cash flow, and gross margin are all non-GAAP
financial measures. Each has important limitations as an analytical tool because
it excludes some, but not all, items that affect the most directly comparable
GAAP financial measures. Management compensates for the limitations of these
non-GAAP measures as analytical tools by reviewing the comparable GAAP measures,
understanding the differences between the measures and incorporating these data
points into management’s decision-making process.

You should not consider any of Adjusted EBITDA, distributable cash flow, or
gross margin in isolation or as a substitute for analysis of our results as
reported under GAAP. Because Adjusted EBITDA, distributable cash flow, and gross
margin may be defined differently by other companies in our industry, our
definitions of these non-GAAP financial measures may not be comparable to
similarly titled measures of other companies, thereby diminishing their utility.

Adjusted EBITDA is a measure used by our management and by external users of our
financial statements such as investors, commercial banks, research analysts and
others, to assess:

 

  •  

the financial performance of our assets without regard to financing methods,
capital structure or historical cost basis;

 

  •  

the ability of our assets to generate cash sufficient to support our
indebtedness and make cash distributions to our unitholders and general partner;

 

  •  

our operating performance and return on capital as compared to those of other
companies in the midstream energy sector, without regard to financing or capital
structure; and

 

  •  

the attractiveness of capital projects and acquisitions and the overall rates of
return on alternative investment opportunities.

We define adjusted EBITDA as net income, plus interest expense, income tax
expense, depreciation expense, certain non-cash charges such as non-cash equity
compensation, unrealized losses on commodity derivative contracts and selected
charges that are unusual or non-recurring, less interest income, income tax
benefit, unrealized gains on commodity derivative contracts, construction,
operating and maintenance agreement (“COMA”) income, amortization of commodity
put purchase costs and selected gains that are unusual or nonrecurring. The GAAP
measure most directly comparable to adjusted EBITDA is net income.

Distributable cash flow is a significant performance metric used by us and by
external users of our financial statements, such as investors, commercial banks
and research analysts, to compare basic cash flows generated by us to the cash
distributions we expect to pay our unitholders. Using this metric, management
and external users of our financial statements can quickly compute the coverage
ratio of estimated cash flows to planned cash distributions. Distributable cash
flow is also an important financial measure for our unitholders since it serves
as an indicator of our success in providing a cash return on investment.
Specifically, this financial measure indicates to investors whether we are
generating cash flow at a level that can sustain or support an increase in our
quarterly distribution rates. Distributable cash flow is also a quantitative
standard used throughout the investment community with respect to publicly
traded partnerships and limited liability companies because the value of a unit
of such an entity is generally determined by the unit’s yield (which in turn is
based on the amount of cash distributions the entity pays to a unitholder).
Distributable cash flow will not reflect changes in working capital balances.



--------------------------------------------------------------------------------

We define distributable cash flow as adjusted EBITDA plus interest income, less
cash paid for interest expense, integrity management costs and maintenance
capital expenditures. The GAAP measure most directly comparable to distributable
cash flow is net cash flows from operating activities.

Gross margin and segment gross margin are metrics that we use to evaluate our
performance. We define segment gross margin in our Gathering and Processing
segment as revenue generated from gathering and processing operations less the
cost of natural gas, NGLs and condensate purchased. Revenue includes revenue
generated from fixed fees associated with the gathering and treating of natural
gas and from the sale of natural gas, NGLs and condensate resulting from
gathering and processing activities under fixed-margin and percent-of-proceeds
arrangements. The cost of natural gas, NGLs and condensate includes volumes of
natural gas, NGLs and condensate remitted back to producers pursuant to
percent-of-proceeds arrangements and the cost of natural gas purchased for our
own account, including pursuant to fixed-margin arrangements.

We define segment gross margin in our Transmission segment as revenue generated
from firm and interruptible transportation agreements and fixed-margin
arrangements, plus other related fees, less the cost of natural gas purchased in
connection with fixed-margin arrangements.

We define gross margin as the sum of our segment gross margin for our Gathering
and Processing and Transportation segments.

Effective January 1, 2011, we changed our gross margin and segment gross margin
measure to exclude unrealized mark-to-market adjustments related to our
commodity derivatives.